               Case 18-20019-EPK                Doc 81        Filed 10/15/18           Page 1 of 7



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                            WEST PALM BEACH DIVISION

In re:                                                                     Lead Case No. 18-20019-EPK

FRANK INVESTMENTS, INC., et al.,                                           Chapter 11
                                                                           (Jointly Administered)
     Debtors.
__________________________________/


    LAS OLAS RIVERFRONT, LP’S RESPONSE TO FRANK THEATRES
     MANAGEMENT, LLC’S EMERGENCY MOTION FOR CONTEMPT
         FOR VIOLATION OF THE AUTOMATIC STAY [D.E. 65]

         Defendant1, Las Olas Riverfront, LP (“Defendant”), through counsel, hereby

responds to Plaintiff, Frank Theaters Management, LLC’s (“Plaintiff”) Emergency

Motion for Contempt for Violation of the Automatic Stay (the “Emergency

Motion”) [D.E. 65], and says:

I. Introduction.

         On May 30, 2018, a Final Judgment After Default (the “Final Judgment”)

was entered in the Circuit Court for the 17th Judicial Circuit in and for Broward

County, Florida, against Plaintiff and in favor of Defendant in the principal amount

of $55,000.00, which bears interest at 5.72% per annum. See Exhibit “A” to

Plaintiff’s Adversary Complaint (the “Complaint”) [D.E. 1 in Case No. 18-17840-

EPK] and Exhibit “A” to the Emergency Motion.



1
       The use of the terms “Defendant” and “Plaintiff” reflect the statuses of the
parties with in Adversary Case No.: 18-01352-EPK.
                                               _________________________
              RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
                100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
              Case 18-20019-EPK                 Doc 81        Filed 10/15/18           Page 2 of 7
                               Las Olas Riverfront, LP.’s Response to Frank Theatres Managements, LLC’s,
                                 Emergency Motion for Contempt for Violation of the Automatic Stay [D.E. 65]
                                                                                   Case No.: 18-01352-EPK
                                                                                                 Page 2 of 7


      Thereafter, in pursuit of collection of the Final Judgment, Defendant caused

its first Writ of Garnishment (the “First Writ”) to be served on garnishee, Bank of

America, N.A. (“BOA”). On June 25, 2018, BOA served its Amended Answer to

the First Writ representing that an aggregate of $71,473.00 was frozen.                                     See

Exhibit “C” to the Complaint.

      In response, on July 16, 2018, Plaintiff filed an “Objection to Writ of

Garnishment and Motion to Dissolve Writ of Garnishment (the “Motion to

Dissolve”).     See Exhibit “1”.                Pursuant to the Motion to Dissolve, Plaintiff

represented that Plaintiff “does not own any part of the garnished funds.” See ¶¶ 9

and 17-25 of Exhibit “1”. Additionally, Plaintiff filed a “Notice of Filing” an

“Affidavit Claiming Ownership of Garnished Funds by Third Parties Pursuant to

§77.16, Florida Statutes” wherein multiple affiliate companies attest that they, and

not Plaintiff, own the subject $71,473.00 garnished funds. See Exhibit “2”.

      In light of Plaintiff’s position, Defendant caused a second Writ of

Garnishment to be served on BOA and, on August 7, 2018, BOA served its answer

to the second writ (the “Second BOA Answer to Writ”). Pursuant to the Second

BOA Answer to Writ, BOA represented that an aggregate of $104,816.67 of funds

were frozen. See Exhibit “C” to the Complaint. Plaintiff did not file a response to

the Second BOA Answer to Writ. Instead, Plaintiff commenced this Chapter 11

proceeding.
                                               _________________________
              RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
                100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
             Case 18-20019-EPK                 Doc 81        Filed 10/15/18           Page 3 of 7
                              Las Olas Riverfront, LP.’s Response to Frank Theatres Managements, LLC’s,
                                Emergency Motion for Contempt for Violation of the Automatic Stay [D.E. 65]
                                                                                  Case No.: 18-01352-EPK
                                                                                                Page 3 of 7


       On October 8, 2018, Plaintiff filed the Emergency Motion seeking entry of

an order unfreezing the garnished fund and for issuance of contempt/sanctions

resulting from alleged violations of the automatic stay. Plaintiff seeks such relief

so that it can file a motion to use the garnished funds as “cash collateral”. This

Court should deny the Emergency Motion since (i) Defendant has a prepetition

perfected statutory lien over the garnished funds; and (ii) Plaintiff has already

taken the position multiple times in court (through the Motion to Dissolve filed in

state court and also in the Complaint filed in this Adversary proceeding) that

Plaintiff does not own the garnished funds.

II. Argument.

       A. Defendant is not required to consent to a release of its statutory lien.

       Plaintiff admits that Defendant’s garnishment actions creates a statutory lien

in favor of Defendant on the frozen funds. See p. 4 of Emergency Motion (“Thus,

[Defendant] has a statutory lien on the Accounts pending resolution of the

Adversary Proceeding”). Therefore, pursuant to clear case law, Defendant has not

violated the automatic stay by refusing to consent to Plaintiff’s requests. See In re

Lastra, 2005 WL 2445468 (Bank. S.D. Fla. 2005); In re Giles, 271 B.R. 903

(Bank. M.D. Fla. 2002).

       In re Lastra is factually analogous to this case. In both instances, after filing

its   bankruptcy       petition,        the      plaintiff/debtor           made         demand            upon   the
                                              _________________________
             RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
               100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
             Case 18-20019-EPK                Doc 81        Filed 10/15/18           Page 4 of 7
                             Las Olas Riverfront, LP.’s Response to Frank Theatres Managements, LLC’s,
                               Emergency Motion for Contempt for Violation of the Automatic Stay [D.E. 65]
                                                                                 Case No.: 18-01352-EPK
                                                                                               Page 4 of 7


defendant/judgment creditor to release the garnishment in light of the automatic

stay. Judge Mark’s held in In re Lastra:

             that service of the writ of garnishment, prior to the
             bankruptcy petition, created a statutory lien right in the
             Creditor and, therefore, the court concludes that the
             Creditor’s refusal to dissolve the writ of garnishment and
             release its lien did not violate the automatic stay.
             Therefore, the Debtor is not entitled to sanctions against
             the Creditor.

Id.

      Here, Defendant perfected its statutory lien by Defendant’s prepetition

garnishment of Plaintiff’s bank accounts. Therefore, Defendant’s “refusal” to

consent to a release of the garnished funds does not in any way constitute a

violation of the automatic stay.

      In re Giles also strongly supports that Defendant is not required to consent to

a release of the garnishments. 271 B.R. at 905-06. The court there held:

             [i]n this case, the violation of the automatic stay alleged
             by the Debtor is the failure of a creditor to release a
             garnished account to the detriment of lien rights. Under
             such circumstances, the court concludes that the
             creditor’s refusal to release its lien did not violate the
             automatic stay. It follows, therefore, that the Debtor is
             not entitled to sanctions…

Id. at 906. It is clear that Defendant’s right to refuse to a release of the garnished

funds is proper because Plaintiff’s rights to the funds, if any, are subordinate to



                                             _________________________
            RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
              100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
             Case 18-20019-EPK                Doc 81        Filed 10/15/18           Page 5 of 7
                             Las Olas Riverfront, LP.’s Response to Frank Theatres Managements, LLC’s,
                               Emergency Motion for Contempt for Violation of the Automatic Stay [D.E. 65]
                                                                                 Case No.: 18-01352-EPK
                                                                                               Page 5 of 7


Defendant’s lien. Id. at. 906. Therefore, this Court should deny the Emergency

Motion.


      B. Plaintiff Does Not Claim Ownership of the Subject Funds.

      Plaintiff filed the Emergency Motion in hopes that the Court will order a

release of the garnished funds, thereby permitting Plaintiff an ability to file a

motion seeking to use the garnished funds as cash collateral.                                             Plaintiff

acknowledges that it cannot file a motion to use cash collateral without either (i)

Defendant’s consent; or (ii) an order entered granting the Emergency Motion. See

p. 3 of Emergency Motion.

      Cash collateral is defined as “cash . . . in which the estate and an entity other

than the estate have an interest.” 11 U.S.C.A. §363(a). Here, by contrast, Plaintiff

has repeatedly represented that it disclaims ownership of the garnished funds.

Although Defendant disputes Plaintiff’s disclaimer, Plaintiff clearly should not be

permitted to use the garnished funds as cash collateral without an admission by

Plaintiff that it owns such funds. Despite requests made by Defendant for Plaintiff

to withdraw its claim to lack of ownership, Plaintiff has refused to do so.

Therefore, the Emergency Motion should be denied since Plaintiff cannot credibly

claim an interest in the garnished funds.




                                             _________________________
            RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
              100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
             Case 18-20019-EPK                Doc 81        Filed 10/15/18           Page 6 of 7
                             Las Olas Riverfront, LP.’s Response to Frank Theatres Managements, LLC’s,
                               Emergency Motion for Contempt for Violation of the Automatic Stay [D.E. 65]
                                                                                 Case No.: 18-01352-EPK
                                                                                               Page 6 of 7


III.   Conclusion.

       The Court should deny the Emergency Motion since (i) Defendant has a

perfected prepetition statutory lien right over the garnished funds; and (ii) Plaintiff

disclaims ownership over the subject funds.

                                 RENNERT VOGEL MANDLER & RODRIGUEZ, P.A.
                                 Attorneys for Las Olas Riverfront, LP
                                 Miami Tower, Suite 2900
                                 100 S.E. Second Street
                                 Miami, Florida 33131
                                 Telephone (305) 577-4177
                                 Facsimile (305) 373-6036

                                 By        /s/ Robert M. Stein
                                           Jason R. Block
                                           Florida Bar No. 649279
                                           Robert M. Stein
                                           Florida Bar No. 093936




                                             _________________________
            RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
              100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
             Case 18-20019-EPK                 Doc 81         Filed 10/15/18          Page 7 of 7
                              Las Olas Riverfront, LP.’s Response to Frank Theatres Managements, LLC’s,
                                Emergency Motion for Contempt for Violation of the Automatic Stay [D.E. 65]
                                                                                  Case No.: 18-01352-EPK
                                                                                                Page 7 of 7


                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on October 15, 2018, the foregoing was filed

electronically with the Clerk of the Court using CM/ECF which will send notice of

electronic filing to all counsel of record.



                           CERTIFICATE OF COMPLIANCE

      I HEREBY CERTIFY that I am admitted to the Bar of the United States

District Court for the Southern District of Florida and I am in compliance with the

additional qualifications to practice in this court set forth in Local Rule 2090-1(A)



                                                         By               /s/ Robert M. Stein
                                                                          Robert M. Stein




                                              _________________________
             RENNERT VOGEL MANDLER & RODRIGUEZ, P.A., ATTORNEYS AT LAW, 29TH FLOOR, MIAMI TOWER
               100 S.E. 2ND STREET, MIAMI, FLORIDA 33131-2130 • TEL. (305) 577-4177 • FAX (305) 373-6036
